Elliott, C. J.
This was a suit against the railroad company to recover the value of a quantity of wood destroyed *150by'fire at Kew.Point, in Decatur county. The facts in the case and the questions presented are substantially the same •as in the immediately preceding case of the same railroad company v. Paramore, and the judgment is reversed for the same reasons given in that case.
U. J. Hammond, and L. Howland, for appellant.
B. W. Wilson, J. Gavin, J. I>. Milter, and W. II. Carrol, for appellees.
Judgment reversed, with costs, and the cause remanded for a new trial.